Citation Nr: 1505038	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to January 1971.  The Veteran's service in the Republic of Vietnam is indicated by the record.  His military decorations include the Purple Heart and the Combat Infantry Badge.  The Veteran died in June 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claims for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 and to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.  

In January 2011 the Board denied entitlement to DIC under 38 U.S.C. § 1318 and remanded the claim for service connection for the cause of the Veteran's death to (1) provide the appellant the opportunity to submit additional information or evidence; (2) to obtain, if possible, the report of the Veteran's autopsy; and (3) obtain a medical opinion.  The Board again remanded that claim in May 2012 for a medical opinion.  

Subsequently, the Board requested an opinion from a Veterans' Hospital Administration (VHA) medical expert in May 2014.  After receiving that opinion, in August 2014 the Board requested clarification of the opinion, which was received in October 2014.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal.  


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his death.  

2.  The official date of the Veteran's death is June [redacted], 2007, the date that his body was discovered.  The evidence does not demonstrate that the Veteran's death was due to suicide.  

3.  An autopsy report reflects that the immediate cause of death was hypertensive and valvular heart disease; no contributory cause was found. 

4.  At the time of death, the service-connected disabilities were post-traumatic stress disorder (PTSD), rated 70 percent, and a left cheek scar, rated zero percent; and he was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

5.  The competent medical evidence does not relate the cause of death to service-connected disabilities, including PTSD or any medications taken for PTSD, or to any abuse of alcohol or drugs taken for self-medication of PTSD.  


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability or disease incurred in active military service.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in the context of a claim for DIC benefits,  the section 5103(a) notice must include: (1) a statement of  the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

Here, the RO provided the appellant with notice of the elements required for service connection for the cause of the Veteran's death and of the respective evidence gathering duties by letter in September 2007, prior to the initial January 2008 adjudication of the claim for service connection for the cause of the Veteran's death.  

By virtue of the January 2011 Board decision denying DIC under 38 U.S.C. § 1318 and the remand at that time of the claim for service connection for the cause of death under 38 U.S.C. § 1310, and the Board remand in May 2012, the appellant was fully aware of the fact that the Veteran was service-connected for PTSD, rated 70 percent, and a left cheek scar, rated zero percent, and that he was in receipt of a TDIU rating since August 2000, and of the evidence and information needed to substantiate the claim based on either service-connected disability or a condition not yet service-connected.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained.  The Veteran's VA treatment records are on file.  There is no allegation that there are any private clinical records.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that section 38 U.S.C.A. § 5103A(a), rather than § 5103(d), applies in determinations of whether a VA opinion is needed in claims for service connection for the cause of a Veteran's death under 38 U.S.C.. § 1310 and that 38 U.S.C.A. § 5103A(a) directs that VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In Wood v. Peake, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d 1345, 1348 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)(2)).  

Here, the case was remanded in January 2011 to obtain the Veteran's autopsy report and to obtain a medical opinion.  The autopsy report is now on file and an opinion was obtained in March 2011 from a VA psychologist.  The case was remanded again in May 2012 for VA medical opinions.  In response, an opinion was obtained in June 2012 from a VA psychiatrist and in February 2013 from a VA cardiologist, and the latter provided an addendum in April 2013.  Additionally, a VA medical expert's opinion was requested in May 2014 and after that opinion was subsequently obtained, in August 2014, the Board requested a clarifying addendum which was obtained in October 2014.  

The Board may assume the competence of VA medical personnel rendering opinions and the adequacy of VA medical opinions unless either is challenged.  Here, the competence of those rendering the VA medical opinions and the adequacy of the VA medical opinions in this case have not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

In light of the foregoing, the Board finds that there has been substantial compliance with the Board's remands in 2011 and 2012, and the requests for VHA medical expert opinions in 2014.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is neither an indication that the appellant was unaware of what was needed, nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide sufficient reasons and bases to support a decision, there is no requirement or need for a detailed discussion of all the evidence submitted by a claimant or in the claimant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the entire record must be reviewed, but only such evidence as is relevant must be discussed).  "There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that reasons for rejecting favorable evidence be addressed).   

Background

The STRs are negative for cardiovascular disease and all blood pressure readings during service were within normal limits.  

VA clinical records show that all blood pressure readings for more than two decades after service were within normal limits.  

An October 1988 VA Social Survey report shows that the Veteran reported having used drugs heavily while in Vietnam.  He had smoked marijuana and had used "speed."  He has also use opium and had been addicted to heroin.  

A February 2000 VA clinical record shows that the Veteran had hepatitis C. 

VA treatment records note that the Veteran was seen in January 2004 by Cardiology with complaints of occasional chest pain and shortness of breath, particularly on bending over or upon going upstairs.  He was diagnosed with aortic stenosis and left ventricular dysfunction.  

A September 2006 VA mental health clinical record noted that the Veteran admitted having taken an overdose of Clonazepam and other pills in 2000.  The Axis I primary diagnosis was PTSD with subordinate diagnoses of crack-cocaine abuse, history of opioid dependency, and history of marijuana abuse.  There was a Global Assessment of Functioning (GAF) score of 20, indicating severe PTSD.  

In February 2007 the Veteran was hospitalized, complaining that he did not want to live any longer.  He stated his PTSD symptoms and depression had worsened after his separation from his wife.  He reported having chest pain; however, an EKG and his cardiac enzymes were normal.  He reported increased PTSD symptoms, including nightmares, flashbacks, hypervigilance, social avoidance, and isolation.  He also noted that he had run out of cardiac medications.  During his hospitalization, his PTSD symptoms improved.  A chest X-ray was normal save for a tortuous aorta, which suggested longstanding hypertension.  His hypertensive medications were adjusted and he was also given medication for chronic obstructive pulmonary disease (COPD).  This is the last VA treatment record prior to his death.  

The Veteran's death certificate show that he died on June [redacted], 2007, at the age of 57.  The initial death certificate indicated that the cause of death was deferred pending an autopsy, which was to be used in determining the cause of death.   

The autopsy report shows that the Veteran was found dead, his body having decomposed in his residence.  He had had a history of hypertension, congestive heart failure, hepatitis C, COPD, aortic stenosis, and depression.  He was also reported to be a chronic alcoholic and had a history of methamphetamine and cocaine abuse.  Several prescription medications were found in his residence.  The autopsy showed that there was no evidence of recent trauma.  There was evidence of heart disease, including aortic valvular disease.  Toxicological studies revealed multiple medications including sertraline, methadone, fluoxetine, and gabapentin, along with "metabolites."  The gabapentin and sertraline levels were elevated but not excessive.  There was a low level of benzoylecgonine, the breakdown product of cocaine.  The alcohol level was 0.03 percent.  It was noted that alcohol could be the product of decomposition and, so, there was no evidence that the death was due to an acute drug overdose.  Thus, the Veteran's death was declared to be due to natural causes.  The cause of death was reported as "hypertensive and valvular heart disease."  The autopsy summary was (1) bicuspid aortic valve, (a) calcification of aortic valve, (b) moderate cardiomegaly, (c) history of hypertension, aortic stenosis and heart failure; (2) marked pulmonary edema and congestion; (3) minimal to mild atherosclerotic disease; (4) remote right inguinal hernia repair; (5) no evidence of ante mortem trauma; (6) moderate generalized decomposition; and (7) "see Toxicology Report."  The comments on the Toxicology report show that the specimens received showed signs of decomposition, which could change the concentration of any drugs and poisons if they were present at the time of death, and even prevent the detection of drugs and poisons by the presence of decomposition substances.  Also, alcohol could be formed in cases of decomposition by fermentation processes.  Drugs and compounds other than amphetamine/methamphetamine, e.g., decomposition, might produce a positive result on the amphetamines "(ELISA)" screening procedure.  The results were consistent with the use of cocaine, gabapentin, sertraline, fluoxetine, methadone, and diazepam.  

In November 2008 a VA physician of the St. Louis VA Medical Center reported that he had reviewed the Veteran's record and had concluded that "the exacerbation of the Post Traumatic Stress symptoms could have aggravated [the Veteran's] heart condition."  

In March 2011, a psychologist (not a physician, as requested in a June 2011 Board remand) rendered an opinion.  It was noted that the November 2008 VA physician's opinion had not cited "the bases on which [that] opinion [was] given."  It was noted that the Veteran had died of hypertension and valvular heart disease.  After reviewing the various medications that the Veteran was taking, i.e., fluoxetine, Lorazepam, and Trazadone, it was noted that the medications had a relatively low incidence of cardiovascular effects and were more associated with hypotension and vasodilatation rather than the cardiovascular disease that caused his death.  Thus, it seemed "less likely than not that the medications would have been likely to cause or contribute to the Veteran's death."  

The psychologist stated that in terms of PTSD and direct causation that, at the time of his death, the Veteran was doing quite well behaviorally and his treating psychiatrist did not comment on any kinds of negative behavior.  It was noted that the medical literature indicated a limited, but suggestive, evidence of a connection between hypertension and Agent Orange exposure, although causality could not be established.  It was noted that this was about the most conservative statement that could be made and still hope for publication of a medical article.  It was noted that a "story" in the Associated Press [not a medical journal] in July 2009 suggested that Agent Orange exposure might be associated with higher incidences of Parkinson's disease and ischemic heart disease, but neither of these was listed as a cause of the Veteran's death.  Thus, it was "less likely than not, based on the available evidence, that exposure to Agent Orange would have cause [sic] the hypertension and valvular [heart] disease."  The VA psychologist further observed that Mayo Clinic physicians had found no causal link between anxiety and stress and the onset of chronic hypertension, although acute periods of anxiety or stress might cause an elevation in blood pressure readings.  They had not found any extended or chronic hypertensive phenomena as being "correlated with either of those two cited variables."  Thus, there was no clear evidence that PTSD directly caused the Veteran's death.  The examiner opined that "[i]t is less likely than not that [PTSD] directly caused or accelerated the [V]eteran's death.  It is less likely than not that his medications accelerated his death given the reported frequencies of side effects and given that most of the side effects reported with the medications he was on seem to be the exact opposite of the conditions that resulted in his demise."  It was also noted that the Associated Press report cited ischemic heart disease as possibly being related to Agent Orange rather than valvular heart disease.  

The VA psychologist also pointed out that a February 2008 news report by a physician indicated that cocaine use could result in sudden cardiac death, arterial spasm, and coronary artery disease.  These effects of cocaine on the heart seem most consistent with the data about the Veteran's death.  There was no data on a connection between cocaine use and PTSD.  Rather, most of those with PTSD preferred to use depressants, not stimulants like cocaine.

Another opinion was sought, and in June 2012 was obtained, from a VA staff psychiatrist as to whether it was as likely as not that either symptoms of or medications for PTSD caused or contributed to death; and address whether in-service herbicide exposure caused or contributed to death and whether either hypertension or valvular heart disease were a precursor to ischemic heart disease.  The VA psychiatrist reviewed the claims files and stated that other specialists, such as a cardiologist or a pathologist, would be better suited to render an opinion.  

However, after reviewing all the evidence of record, the VA psychiatrist stated it was "certainly possible" that the Veteran's struggles with PTSD symptoms led him to seek prescription and street drugs to control his symptoms.  The interactions between various medications "could have been" problematic, but the examiner was unable to definitively state whether the PTSD medications contributed to death.  It was supposed that it was possible that the PTSD symptoms could have contributed to drug seeking behavior, but it was impossible to make a firm determination.  Some fairly new studies suggested that a drug which was "not" taken by the Veteran, i.e., citalopram (an antidepressant) could contribute to cardiac rhythm abnormalities.  It was possible that in the future more scientific information would be known about the potential cardiac effects of the drugs taken by the Veteran, i.e., sertraline and fluoxetine.  However, at the present time the VA psychiatrist could not confirm or deny that these or any other medications taken by the Veteran specifically led to his death.  The toxicology report had noted the presence of cocaine in the Veteran's system and the examiner noted the description, in the investigative report of the Veteran's death, of "glass pipes" in the Veteran's apartment.  Specifically, this was of concern as to the use of crack cocaine which could trigger "pulmonary edema and/or cardiac ischemia."  The fact that the Veteran had a congenital bicuspid aortic valve, compounded by aortic stenosis, put him at a higher risk for cardiac death, whether or not he took prescribed or even illicit drugs and also whether or not he had any other medical co-morbidities.  As a psychiatrist, he could offer no opinion on the effects of exposure to Agent Orange as a contributor to the death from cardiac disease.  

As a result of the comments made by the June 2012 VA psychiatrist, an opinion was obtained in February 2013 from a VA cardiologist.  After reviewing the entire record, the cardiologist who had medical training and practice in an academic and private practice for the past 30 years, opined that "[i]t is at least as likely as not that the symptomatology associated with the Veteran's service-connected PTSD contributed to but did not cause the Veteran's fatal hypertensive and valvular heart disease."  The Veteran had a congenital bicuspid aortic valve (which was leaking as shown by an April 2006 echocardiogram finding of aortic regurgitation), which was not fatal, but which would place a strain on the heart in the "proper stressful situation."  He also had hypertension with cardiac changes consistent with this disease, which was not considered to be life-threatening, but which was "probably accentuated in a stressful situation."  At death he had pulmonary edema that, from a cardiac standpoint, was life-threatening.  Cocaine was also present.  

The cardiologist stated that "[i]n my opinion use of cocaine in the past or recent past would be the most likely precipitator of the pulmonary edema/congestion in the setting of PTSD, hypertension, and valvular disease that led to the Veteran's death."  It was also stated that it was not likely that the medications prescribed for PTSD either caused or contributed to the Veteran's death.  

The cardiologist further noted that all of the Veteran's various medications, including for PTSD, were all at non-lethal levels, and would not have contributed to his death.  Finally, it was found that Agent Orange had not caused or contributed to his death.  While hypertension was a risk factor for ischemic heart disease, his valvular heart disease, which was congenital and not acquired, would not influence ischemic heart disease.  The atherosclerotic disease was minimal to mild and was to be expected in a person of the Veteran's age.  Also, the finding of pulmonary edema/congestion was not temporally related to herbicide exposure and, so, could not have precipitated it.  

The cardiologist was subsequently asked to clarify whether the Veteran's cocaine use was secondary to his PTSD.  In April 2013, the cardiologist said that this question could not be resolved without resorting to speculation.  It was noted that drug abuse is a behavior choice; since the cardiologist had never seen the Veteran in person it would not be possible to even guess if the drug abuse was secondary to PTSD.  

In May 2014 an opinion was requested from a VA medical expert.  A VA medical expert was requested to provide an opinion as to the following:

(1)  whether it is at least as likely as not (a 50/50 degree of probability) that the symptomatology associated with the Veteran's service-connected PTSD either caused or contributed substantially or materially to the Veteran's fatal hypertension and valvular heart disease.  The opinion should address the role that the use of cocaine played in causing or contributing to death.  The examiner must render an opinion as to whether it was at least as likely as not that the Veteran's cocaine use was secondary to his service-connected PTSD.

(2)  whether it was at least as likely as not that the medications prescribed to treat the service-connected PTSD caused or contributed substantially or materially to the Veteran's death.  

In response, a VA medical expert replied stating that, after reviewing the Veteran's claim files, the Veteran died from congenital heart disease, specifically aortic stenosis with a bicuspid valve, which the medical expert stated was not an Agent Orange condition.  The autopsy report confirmed the presence of cocaine in the toxicology report.  The Veteran's records reflected that he was service-connected for PTSD.  

The VA medical expert further stated that "[c]ocaine and illicit substance abuse" were not service-connected and were not "agent orange benefits."  It was noted that the Veteran's PTSD was evaluated as 70 percent disabling at his death.  At his death, the Veteran's was apparently taking his psychiatric medications as well as illicitly taking cocaine.  Cocaine may or may not have played a role in his cardiac death from his congenital heart valve disease with aortic stenosis.  Severe aortic stenosis associated with bicuspid valve is associated commonly with sudden death from congestive heart failure pulmonary edema and fatal arrhythmias.  The VA medical expert further stated that "I found no link to PTSD and congenital heart valve disease."  

In August 2014, it was requested that an addendum be prepared explaining (and addressing):

(a)  whether the service-connected [PTSD] caused or contributed substantially to the Veteran's fatal hypertensive disease (while it was noted that there was no link between PTSD and the Veteran's congenital heart valve disease, no comment was made as to the link between PTSD and the hypertensive disease).

(b)  the opinion as to whether cocaine played a role in the Veteran's death was too speculative ("cocaine may or may not have played a role in his cardiac death ..").  Such a speculative opinion may not be relied upon in rendering a decision.  Please indicate whether it is at least as likely as not that the cocaine use caused or contributed substantially to the Veteran's death.  

(c)  there was no comment on whether the cocaine use was secondary to the service-connected PTSD.  

(d)  there was no comment on whether the PTSD medications caused or contributed substantially to the Veteran's death; rather, the opinion only noted that he was taking prescribed PTSD medications. 

The VA medical expert responded in October 2014 that: 

(1)  Whether the service-connected PTSD caused or contributed to the Veteran's fatal hypertensive diseases? 

I found no link to PTSD and hypertension.  

(2)  Please indicate whether it is as least as likely as not that the cocaine used or [sic] contributed substantially to the veteran's death.  Whether the cocaine use was secondary to the service-connected PTSD.  PTSD medications caused or contributed to the cause of the Veterans death.  

It is less likely that cocaine use and PTSD medications had contributed to the Veteran's death.  Severe aortic stenosis associated with bicuspid valve is associated commonly with sudden death from congenital heart failure, pulmonary edema and fatal arrhythmias.  Patient died from congenital heart disease specifically aortic stenosis with a bicuspid valve.  Cocaine use was not secondary to the service-connected PTSD.  

Governing Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of abnormality of heart action or heart sounds, during service will permit service connection for disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive errors of the eye or personality disorders, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cardiovascular-renal disease, including hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).

The term cardiovascular-renal disease, including hypertension, applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1-year period will be given the same benefit of service connection as any of the chronic diseases listed.  38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, note 2 to 38 C.F.R. § 3.309(e) provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

Under VA regulations, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).

To establish service connection for the cause of the Veteran's death, competent evidence must be presented that relates the fatal cause to a period of military service or a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  

The competent evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must alone or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to be a "contributory cause", it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it combined to cause death, or that it aided or lent assistance to the production of death, that is, that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

In this case, to the extent that the appellant implicitly contends that the Veteran's death was due to suicide as a result of service-connected PTSD, the Board finds this theory plausible because he had previously made suicide attempts.  If the evidence were to show that the Veteran's service-connected PTSD and/or alcoholism or drug abuse related to that PTSD caused the Veteran to commit suicide, entitlement to service connection for the cause of the death would be warranted.  See Allen v. Principi, 237 F.3d 1368, 1379 (Fed. Cir. 2001) (where alcoholism is secondary to and a manifestation of an acquired psychiatric disorder, and alcoholism results in death, it is not to be considered as misconduct, but, rather, may be service connected).  For the following reasons, however, the preponderance of the evidence is against this theory.  

The Board has also considered the appellant's lay statements.  As noted, she is competent to testify as to her observations, including of a contemporaneous diagnosis or the fact that the Veteran received psychiatric treatment.  Notably, as to the theory that the Veteran self medicated with alcohol or drugs due to PTSD, which in turn impacted upon his death, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

Here, such lay evidence relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  The Court has specifically held that "[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Compare Jandreau, 492 F.3d at 1376; Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3 at 1377, n. 4 (sometimes the layperson will be competent to identify the condition where the condition is simple, and sometimes not, e.g., a form of cancer).  See also Colantonio v. Shinseki, 606 F.3d 1382 (Fed. Cir.2010) (sometimes lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board therefore finds that the appellant is not competent to opine on the validity of her theory of causation, specifically, that a psychiatric disorder incurred in service caused the Veteran's alcoholism or drug use, or that it led to suicide.  To the extent that the appellant is competent to testify on this issue, the Board finds that the opinion of the trained health care professional based on his review of the evidence of record is of greater probative weight than the appellant's lay assertions in this regard. 

The Board notes that during service, while in Vietnam, the Veteran engaged in extensive abuse of many different drugs.  While there is some evidence that after service he reported that such drug abuse helped him to relax after being in combat, his use of such a wide range of drugs and his own self-report of having become addicted to heroin argues against his extensive use of such dangerous drugs as opium and heroin for the purposes of self-treatment due to PTSD symptoms.  There is evidence that cocaine (or even crack cocaine) may have played a role in the Veteran's death.  In this regard, while there is medical evidence that drug use is a behavioral choice, a recent medical opinion indicates that the use of cocaine is not the drug of choice of those suffering from disabling symptoms of PTSD.  

The Board finds, however, that even though the Veteran underwent psychiatric treatment after service and participated in combat, the evidence is insufficient to warrant the conclusion that the Veteran's PTSD caused either his alcoholism or drug use or caused him to commit suicide.  In fact, the investigative report immediately upon finding his body does not state that a suicide note was found or otherwise indicated that the Veteran's took his own life.  Rather, the evidence overall indicates that his death was due to cardiovascular disability.  While cocaine may have played a role in his death, inasmuch as cocaine can precipitate pulmonary edema and congestion, the toxicology report did not yield findings which lead to the conclusion that the Veteran's death was the result of suicide.  

Rather, the evidence overwhelmingly demonstrates that the Veteran's death was not a suicide but was the result of natural causes, and specifically that his death was due to cardiovascular disease.  The Board is persuaded by the findings of the autopsy report that there was no evidence that the Veteran's death was due to an acute drug overdose and that based on the findings and the history and circumstances of death, as then known, the Veteran's death was due to natural causes.  

Turning to whether any cardiovascular disease is related to military service, it is neither shown nor contended that any cardiovascular disease first manifested during active service or within one year of his January 1971 discharge from active service.  Indeed, all blood pressure readings during service and for many years thereafter were within normal limits.  

As to whether the Veteran had cardiovascular disease related to in-service herbicide exposure, and such exposure is presumed in light of the Veteran's presence in Vietnam during the Vietnam Conflict.  However, the appellant is not competent to opine that any disease, including cardiovascular disease, which the Veteran had is medically related to such exposure.  

The 2011 VA psychologist's opinion noted that medical literature indicated a limited, but suggestive, connection between hypertension and Agent Orange exposure, although causality could not be established.  That psychologist further stated that a 2009 Associated Press "story" suggested that Agent Orange exposure might be associated with higher incidences of ischemic heart disease.  However, such a "story" is not actual medical literature and does not present sound medical principles.  Moreover, the 2011 VA psychologist noted that neither hypertension nor ischemic heart disease was listed as a cause of the Veteran's death.  Further, even though neither hypertension nor valvular heart disease are listed as presumptively due to herbicide exposure, service connection may still be granted if competent evidence links such diseases to military service or in-service herbicide exposure.  However, the opinion in March 2011 of the VA psychologist was that it was less likely than not, that Agent Orange caused hypertension.  

The VA cardiologist in February 2013 found that "[i]t is at least as likely as not that the symptomatology associated with the Veteran's service-connected PTSD contributed to but did not cause the Veteran's fatal hypertensive and valvular heart disease."  That cardiologist noted that the Veteran's hypertension had not been life-threatening, as opposed to the pulmonary edema which was life-threatening (and this latter is otherwise shown to be due to illicit drug use).  On the other hand, in October 2014 a VA medical expert stated that no link between PTSD and hypertension and congenital heart valve disease was found.  

The Board acknowledges that in June 2012 a VA psychiatrist opined that the use of crack cocaine which could trigger "pulmonary edema and/or cardiac ischemia."  This suggests that the Veteran could have had ischemic heart disease.  However, the opinion in March 2011 of a VA psychologist was that it was less likely than not, that Agent Orange caused hypertension and valvular heart disease.  Moreover, a VA cardiologist subsequently reported in February 2013 that the Veteran's use of cocaine was the most likely precipitator of the pulmonary edema/congestion in the setting of PTSD, hypertension, and valvular disease that led to the Veteran's death.  It was also stated that it was not likely that the medications prescribed for PTSD either caused or contributed to the Veteran's death.  In substance, that VA cardiologist concluded that the Veteran had not had ischemic heart disease.  Thus, the Board concludes that the persuasive weight of the competent evidence demonstrates that the Veteran did not have ischemic heart disease at his death.  

With respect to whether PTSD caused or aggravated hypertension, the November 2008 VA physician's opinion was that PTSD "could" have aggravated a heart condition.  However, as noted by the opinion in March 2011 of a VA psychologist, that opinion did not set forth any "bases".  Rather, the VA psychologist in March 2011 stated that the medications for PTSD had a relatively low incidence of cardiovascular effects and were more associated with hypotension and vasodilatation rather than the cardiovascular disease that caused his death.  That same psychologist concluded that it seemed "less likely than not that the medications would have been likely to cause or contribute to the Veteran's death".  

As to whether the Veteran's medications for service-connected PTSD caused or aggravated either hypertension of valvular heart disease, the June 2012 VA psychiatrist reported that while it was possible that PTSD symptoms led the Veteran to seek illicit drugs, he was unable to definitively state and, in fact, it was impossible to make a firm determination as to whether the PTSD medications contributed to death.  That psychiatrist could not confirm or refute the proposition that medications for PTSD, or any other medications, led to the Veteran's death.  On the other hand, the 2013 VA cardiologist observed that drug abuse is a behavioral choice; since the cardiologist had never seen the Veteran in person it would not be possible to even guess if the drug abuse was secondary to PTSD.  Nevertheless, that cardiologist concluded that it was not likely that the medications prescribed for PTSD either caused or contributed to the Veteran's death.  Likewise, in October 2014 the VA medical expert found that it was less likely than not that cocaine use and PTSD medications had contributed to the Veteran's death.  

Finally, the VHA expert's initial report reflects that cocaine may or may not have played a role in his cardiac death from his congenital heart valve disease with aortic stenosis.  However, that same expert reported in October 2014 that any cocaine use was not secondary to the service-connected PTSD and, further, that it was less likely that cocaine use and PTSD medications had contributed to the Veteran's death.  

In sum, the Veteran had hypertension which is not shown to have been due to or aggravated by either the service-connected PTSD or medications for PTSD.  He had congenital valvular heart disease which is not shown to have been aggravated by service-connected PTSD or medications for PTSD.  Also, illicit drug use unrelated to service-connected PTSD, and not the effects of medication for service-connected PTSD, is most likely to have precipitated a cardiac event that led to the Veteran's death.  Also, the Veteran did not have any form of ischemic heart disease at his death.  Accordingly, service connection may not be granted for the cause of his death on the basis of a form of cardiovascular disease related to in-service herbicide exposure, military service, service-connected PTSD, medications for service-connected PTSD, or the effects of illicit drugs related to self-medication for PTSD.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  In so finding, the Board is sympathetic to the appellant.  The Board acknowledges the tragedy of the death of this Veteran who served  honorably in difficult circumstances in Vietnam and the plausibility of the theory that this death resulted directly or indirectly from PTSD.  The Board is bound, however, by VA's laws and regulations.  38 U.S.C.A. §§ 503, 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2014).  As the preponderance of the evidence is against the claim based on the Board's applications of the laws and regulations relating to service connection for the cause of death to the facts of this case, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.  




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


